!DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-15 and 17-20, drawn to a “processing station for aircraft structural components” (and the embodiment of Figures 1-4)) in the reply filed on 3/31/2020 was previously acknowledged.  Please note that claim 9 was canceled by Applicant in the claim set filed on 9/11/2020.  
Claim 16 was previously withdrawn (and still is) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2020.

Claim Objections
Claim 18 is objected to because of the following informalities:  On line 2 of the claim, “an x direction” should be changed to “[[an]] the.  Appropriate correction is required.  
Claim 19 is objected to because of the following informalities:  On line 2 of the claim, “a crossbeam” should be changed to “[[a]] the crossbeam”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 7-8 of claim 1 state, “wherein a linear height guide is repositionable on the crossbeam along an axis in the y direction,” while lines 10-13 of claim 1 state, “wherein the processing tool for displacing the processing point is height adjustable in a z direction in relation to the gantry via a linear height guide and wherein the processing tool is configured so as to be pivotable in relation to the linear height guide.”  This limitation is viewed to be vague and indefinite, because it is unclear if each instance of “a linear height guide” is intended to reference the same linear height guide or if instead each instance of “a linear height guide” is intended to reference a different linear height guide.  In the event that each instance of “a linear height guide” is intended to reference a different linear height guide, this limitation is further viewed to be vague and indefinite, because it is unclear as to which particular linear height guide (either the one recited in lines 7-8 or the one recited in lines 11-12) that “the linear height guide” of line 13 is intended to reference.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 18, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because in claim 7 Applicant sets forth, “wherein the gantry is stationary or respositionable” but in claim 1 (from which claim 7 directly depends), Applicant sets forth in lines 5-6 thereof, “wherein the gantry processing machine has a gantry, which is repositionable in a x direction.”  That is to say that in claim 1, Applicant established that the gantry is repositionable in an x direction,” but in claim 7, Applicant is broadening this limitation in two ways, including: 1). setting forth that the gantry is alternatively stationary; and 2). broadly setting forth that the gantry is repositionable, when it was already established in claim 1 that the gantry is repositionable in a specific direction, the x direction.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frauen et al. (U.S. PG Publication No. 2006/0182557 A1) in view of Burns et al. (U.S. Patent No. 8,220,134 B2).
Please note that Burns et al. was cited on the IDS filed by Applicant on 3/28/2018, while Frauen et al. was cited by Examiner on the PTO-892 mailed on 6/8/2021.
Claim 1:  Figure 2 of Frauen et al. shows therein a processing station for aircraft structural components (1) comprising two gantry processing machines (35, 36).  For the sake of discussion, gantry processing machine 36 will hereinafter be referred to as “the gantry processing machine (36).”  As can be seen within Figure 2 of Frauen et al., the gantry processing machine (36) has a gantry comprising a first vertical column (39), a second vertical column (40), and a crossbeam (52) that extends between the first column (39) and the second column (40).  Note that a cross-section of the crossbeam (52) taken in the Y-Z plane at the midpoint of the crossbeam (52), for example, extends between the first column (39) and the second column (40) in a Y-direction.  Alternatively, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then the crossbeam (52) extends between the first column (39) and the second column (40) in the Y-direction (which corresponds to the former X-direction) in that the longitudinal axis of the crossbeam (52) would extend in said Y-direction  (which again corresponds to the former X-direction).  
Alternatively, noting that Applicant does not set forth the “x direction” in claim 1 as extending in any particular manner, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that the re-designation of the axes does not in any way alter the structure processing station, it’s advised that the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location disposed along the X-direction (which corresponds to the former Y-direction) to a second location disposed along the X-direction (which again corresponds to the former Y-direction).
Figure 2 further shows the gantry as supporting a processing tool (63) via a receptacle (56) and a manipulator system (59).  Examiner notes that the processing tool (63) may be a drilling, welding, riveting, or bonding tool [paragraph 0059].  Per Frauen et al., the receptacle (56) is shown to be displaceable in both the X-direction and the Y-direction of Figure 2.  The receptacle (56); however, may also be selected to be displaceable in a vertical Z-direction [paragraph 0057].  Since the receptacle (56) is able to be displaced in the Z-direction, and because movement of the receptacle (56) in the vertical Z-direction provides for guided vertical movement of the attached manipulator system (59) and processing tool (63) in the vertical Z-direction, the receptacle (56) constitutes a “linear height guide.”  As such, the receptacle (56) will hereinafter be referred to as “the linear height guide (56).”  Note that Figure 2 shows the linear height guide (56) as being Alternatively, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then the linear height guide (56) is repositionable on the crossbeam (52) along the longitudinal axis of the crossbeam (52) in the Y-direction (which in this interpretation corresponds to the former X-direction). 
Regarding the processing tool (63), which again may be a drilling, welding, riveting, or bonding tool, it defines a processing point.  Moreover, the processing tool (63) is configured to be pivoted in relation to the linear height guide (59) and also in relation to the gantry.  This is because the manipulator system (59) to which the processing tool (63) is mounted is rotatable/pivotable about a vertical axis [paragraph 0058].  In pivoting about the vertical axis within the associated receptacle (56), the manipulator system (59) and the processing tool (63) are “pivoted in relation to the linear height guide (59) and also in relation to the gantry.”  Additionally/Alternatively, the processing tool (63) is configured to be pivoted in relation to the linear height guide (59) and also in relation to the gantry because the manipulator system (59) to which the processing tool (63) is mounted is an articulated arm having at least six degrees of freedom [paragraph 0058].  Pivoting movement of the articulated arm, for example, about one of the at least six degrees will provide for pivoting of the processing tool (63) in relation to the manipulator system (59) and gantry.  
Next, it is noted that the processing tool (63) is connected via the manipulator system (59) to the linear height guide (59).  As such, when the linear height guide (56) is displaced in the 
	Next, as can be seen in Figure 2, the gantry processing machine (36) further is provided with a lower tool (64) that may also be, for example, a drilling, welding, riveting, or bonding tool [paragraph 0059].  Together the pivoting processing tool (63), which is an upper tool, in conjunction with the lower tool (64) form a tool arrangement.  Please note that lower tool (64) is mounted on the lower crossbeam (51) of the gantry via a lower manipulator system (60) and an associated lower receptacle (55).  Per Frauen et al., the lower receptacle (55) can be displaceable in an X-direction (see Figure 2) [paragraph 0057].  Thus, the lower tool (64) is “repositionable” in the X-direction via the associated receptacle (55) [paragraph 0057].  Alternatively, should the axes of the processing station be re-designated such that what is shown as the X-direction in Figure 2 instead be considered to be the Y-direction and what is shown as the X-direction in Figure 2 instead considered to be the Y-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then because the lower receptacle (55) can be selected to be displaceable, such as by sliding in the X, Y, and Z-directions, sliding of the lower receptacle (55) in the X-direction (which corresponds to the former Y-direction) provides for repositioning of the attached lower tool (64) in the X-direction (which again corresponds to the former Y-direction).  
	Frauen et al.; however, does not provide disclosure on the processing station comprising “a clamping frame for fastening the at least one component, and a holding device arrangement for receiving the clamping frame.”  Based on the foregoing, Frauen et al. also does not provide disclosure on “wherein the holding device arrangement has at least two holding devices, and wherein at least one holding device of the at least two holding devices has a drive for height 
Figure 5 of Burns et al. though, shows a processing station (20) for aircraft structural components having a clamping frame (58) for fastening at least one component (98), and a holding device arrangement for receiving the clamping frame (58).  The holding device arrangement is shown in Figure 5 as having first (22) and second pedestals (24), and each pedestal (22, 24) is provided with an associated holding device (42, 44).  More specifically, the first pedestal (22) has a first holding device (42), and the second pedestal (24) has a second holding device (44).  Please note that the first (22) and second pedestals (24) are mounted on a floor (100) by means of a platform (27) and a rail base (30), respectively.  As to the rail base (30), it is linearly movable along the floor (100) on a set of linear rails (34).  
	Regarding the first holding device (42), it supports a first frame receiving housing (52) for receiving a first end (59) of the clamping frame (58), while the second holding device (44) supports a second frame receiving housing (56) for receiving a second end (59) of the clamping frame (58).  Also, both the first holding device (42) and the second holding device (44) has a respective drive for height adjustment.  While said drives for height adjustment aren’t shown by Burns et al., it is inherent that the first holding device (42) and the second holding device (44) each has said respective drive.  This is because, per Burns et al., the first holding device (42) is independently movable in the (vertical) z-direction, and the second holding device (44) is independently movable in the (vertical) w-direction, such that the first (42) and second holding devices (44) are independently movable to one another [column 4, lines 25-29].  Thus, the clamping frame (58) is height adjustable by the first (42) and second holding devices (44) in said z and w-directions.  The clamping frame (58) can also be tilted, for example, like in Figure 3.  

	Based on the foregoing, the modified processing station of Frauen et al. comprises a clamping frame (58) for fastening the at least one component, and a holding device arrangement for receiving the clamping frame (58).  As to the holding device arrangement of the modified processing station, it has first (42) and second holding devices (44), each of which being provided with a respective drive for height adjustment.  Lastly, said clamping frame (58) is height-adjustable in the z-direction by the first (42) and second holding devices (44).  

Claim 2:  The processing tool (63) of the gantry processing machine (36) is pivotable in relation to the gantry in such a manner that the processing point or a different processing point can be approached by the processing tool (63) in at least two different angular positions of the processing tool (63).  This is because the processing tool (63) is disclosed as being mounted to a manipulator system (59), which is an articulated arm having at least six degrees of freedom [Frauen et al., paragraph 0058], and also because the linear height guide (56) to which said processing tool (63) is mounted by way of the manipulator system (59) may be selected to be displaceable, such as by sliding, in the X, Y and Z-directions [Frauen et al., paragraph 0057].  Also note that per Frauen et al. that due to the design of the gantry processing machine (36), 

Claim 3:  Both the first holding device (42) and the second holding device (44) have a respective drive for height adjustment.  While said drives for height adjustment aren’t shown by Burns et al., it is inherent that the first holding device (42) and the second holding device (44) each have said respective drive.  This is due to that fact that the first holding device (42) is independently movable in the z-direction, and the second holding device (44) is independently movable in the z-direction, such that the first (42) and second holding devices (44) are independently movable to one another [Burns et al., column 4, lines 25-29].  Thus, the clamping frame (58) is height adjustable by the first (42) and second holding devices (44) in said z-direction.  

Claims 4, 5, & 17:  Regarding the gantry processing machine (36) of Frauen et al., it “has an adjustment range in the z-direction.”  This is because the crossbeam (52) to which said processing tool (63) is attached is displaceable in the Z-direction [Frauen et al., paragraph 0056].
	Moreover, “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z direction.”  As was advised in claim 1, the holding device arrangement is shown in Figure 5 of Burns et al. as having first (22) and second pedestals (24), and each pedestal (22, 24) is provided with an associated holding device (42, 44).
Regarding the first holding device (42), it supports a first frame receiving housing (52) for receiving a first end (59) of the clamping frame (58), while the second holding device (44) supports a second frame receiving housing (56) for receiving a second end (59) of the clamping frame (58).  Also, the first holding device (42) is independently movable along the first vertical rails (46) of the first pedestal (42), while the second holding device (44) is independently movable along the second 
Thus, the holding device arrangement, conjointly with the clamping frame (58), “has an adjustment in the range z-direction.”  
Regarding claim 5, since the gantry processing machine (36) “has an adjustment range in the z-direction” and “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z-direction,” the processing station of Frauen et al. is configured such that a given component (1) having a defined contour that is to be processed at two processing locations, wherein the two processing locations in the z-direction are spaced apart by more than the adjustment range in the z-direction of the adjustment range of the gantry processing machine (36) for this given component, is processable by the gantry processing machine (36) (specifically by processing tool 63) at both processing locations by a height adjustment of the clamping frame (58) via vertical displacement of the first (42) and second holding devices (44) in the z-direction.  
Regarding claim 17, the adjustment range of the gantry processing machine (36) and the adjustment range of the holding device arrangement overlap (with respect to the z-direction) in such a manner that a consistent processing location of the at least one component (1) is processable by the gantry processing machine (36) in a higher position and in a lower position of the first (42) and second holding devices (44) in the z-direction.  Examiner reiterates that with respect to coordinate system of Frauen et al. that the first (42) and second holding devices (44) are independently movable with respect to one another in said z-direction.  Raising and lowering 

Claim 6:  As was stated within the rejection of claim 1, the processing tool (63) may be a drilling, welding, riveting, or bonding tool [Frauen et al., paragraph 0059].  As was also stated within the rejection of claim 1, the lower tool (64) may be a drilling, welding, riveting, or bonding tool [Frauen et al., paragraph 0059].  Thus, should both the processing tool (63) and the lower tool (64) be embodied as drilling tools, for example, the gantry processing machine (36) is “a boring machine.”  However, should both the processing tool (63) and the lower tool (64) instead be embodied as riveting tools, for example, then the gantry processing machine (36) will constitute “a riveting machine.”  Additionally/Alternatively, should one of the lower tool (64) and the processing tool (63) be embodied as drilling tool and the other of the lower tool (64) and the processing tool (63) be embodied as a riveting tool, then the gantry processing machine (36) will constitute “a boring/riveting machine.”

Claims 7, 18, & 19:  The gantry is “repositionable” in that it is able to be moved by a crane, a forklift, or multiple forklifts, for example, from a first location to a second location.
Regarding claim 18, as can be seen in Figure 2 of Frauen et al., the coordinate system shown therein has horizontally extending X and Y-directions.  With respect to the X-direction that is shown within Figure 2 of Frauen et al., the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location that is disposed Alternatively, noting that Applicant does not set forth the “X-direction” in claim 18 as extending in any particular manner, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that the re-designation of the axes does not in any way alter the structure processing station, it’s advised that the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location disposed along the X-direction (which corresponds to the former Y-direction) to a second location disposed along the X-direction (which again corresponds to the former Y-direction)
Regarding claim 19, as can be seen in Figure 2 of Frauen et al., the coordinate system shown therein has horizontally extending X and Y-directions.  With respect to the X-direction shown in Figure 2, the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location that is disposed along the X-direction to a second location that is disposed along the X-direction.  Note that the X-direction shown in Figure 2 extends orthogonal to a Z-Y plane cross-section of the crossbeam (52).  Alternatively, with respect to the interpretation involving re-designation such that what is shown as the X-direction in Figure 2 is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, it is advised that the X-direction (which corresponds to the former Y-direction) is disposed so as to be orthogonal to the crossbeam (52) of the gantry.  

Claims 8 & 20:  The processing tool (63) is mounted to a manipulator system (59), which is an articulated arm having at least six degrees of freedom [Frauen et al., paragraph 0058].  It is noted that said manipulator system (59) and the associated linear height guide (56) constitute a pivoting 
As to claim 20, the pivoting arrangement (56+59) has pivot bearings for pivoting the processing tool (63) in relation to the gantry.  It is inherent that one such pivot bearing is provided where the manipulator system (59) and the linear height guide (56) interface.  If a pivot bearing was not provided here, then the manipulator system (59), and by extension the attached processing tool (63), would not be able to rotate/pivot about the vertical axis [Frauen et al., paragraph 0058].  Additionally/Alternatively, an exemplary pivot joint has been pointed to in annotated Figure 2 of Frauen et al.  At the exemplary pivot joint, a pivot bearing of the pivoting arrangement’s (56+59) manipulator system (59) is inherently provided.  Please note that if a pivot bearing was not provided here, then the second limb could not pivot in relation to the first limb.

    PNG
    media_image1.png
    769
    961
    media_image1.png
    Greyscale
  
Claim 10:  Regarding the holding device arrangement, Examiner reiterates that the first holding device (42) thereof supports a first frame receiving housing (52) for receiving the first end (59) of the clamping frame (58), while the second holding device (44) thereof supports a second frame receiving housing (56) for receiving the second end (59) of the clamping frame (58).  Noting this, in modifying the processing station of Frauen et al., the components of Burns et al. are oriented within the processing station of Frauen et al. such that the clamping frame’s (58) longitudinal axis (when said clamping frame (58) extends in a horizontal plane like in Figure 5 of Burns et al.) is parallel to the X-direction of Frauen et al.  (See Figure 2 of Frauen et al. 
Please note that the clamping frame (58) is oriented in this manner so as that the longitudinal axis of the at least one component (1) fastened to said clamping frame (58) is oriented parallel to the X-direction.  This is because Figure 2 of Frauen et al. shows therein the component (1) being oriented such that its longitudinal axis extends parallel to the X-direction.  Based on the foregoing, Frauen et al./Burns et al. disclose the clamping frame (58) extending in a longitudinal manner and being received in the holding device arrangement in such a manner that a longitudinal side of said clamping frame (58) is aligned in the X-direction.  

Claim 11:  Regarding the holding device arrangement, Examiner reiterates that the first holding device (42) thereof supports a first frame receiving housing (52) for receiving the first end (59) of the clamping frame (58), while the second holding device (44) thereof supports a second frame receiving housing (56) for receiving the second end (59) of the clamping frame (58).  Noting this, in modifying the processing station of Frauen et al., the components of Burns et al. are oriented within the processing station of Frauen et al. such that the clamping frame’s (58) longitudinal axis (when said clamping frame (58) extends in a horizontal plane like in Figure 5 of Burns et al.) is parallel to the X-direction of Frauen et al.  (See Figure 2 of Frauen et al. which shows the X-direction therein).  With this orientation, the first holding device (42) and the second holding device (44) are separated from one another in the X-direction.  Note that the clamping frame (58) is oriented in this manner so as that the longitudinal axis of the at least one component (1) fastened to said clamping frame (58) is oriented parallel to the x-direction.  This is because Figure 2 of Frauen et al. shows therein the component (1) being oriented such that its longitudinal axis extends parallel to the X-direction.  


Claim 12:  While the first holding device (42) supports the first frame receiving housing (52) via a first gear box assembly/slave rotary bearing (50), the second holding device (44) supports the second frame receiving housing (56) via a second gear box assembly/slave rotary bearing (54).  When the first holding device (42) is displaced/lifted in the Z-direction, it functions to lift the first gear box assembly/slave rotary bearing (50).  The first gear box assembly/slave rotary bearing (50) in turn lifts the first frame receiving housing (52) in the Z-direction.  Therefore, the first gear box assembly/slave rotary bearing (50) is a lifting element for the height adjustment.  (Please note that the first gear box assembly/slave rotary bearing (50) will herein be referred by Examiner as the first lifting element 50).  Similarly, when the second holding device (44) is displaced/lifted in the z-direction, it functions to lift the second gear box assembly/slave rotary bearing (54).  The second gear box assembly/slave rotary bearing (54) in turn lifts the second frame receiving housing (56) in the Z-direction.  Based on the foregoing, the second gear box assembly/slave rotary bearing (54) also constitutes a lifting element for the height adjustment.  (Please note that the second gear box assembly/slave rotary bearing (54) will herein be referred by Examiner as the second lifting element 54).  


Claim 13:  Whereas the first holding device (42) is independently movable along the first vertical rails (46) of the first pedestal (42), the second holding device (44) is independently movable along the second vertical rails (48) of the second pedestal (42) (see Figure 5 of Burns et al.).  Thus, both the first holding device (42) and the second holding device (44) are repositionable.  

Claim 14:  While the first holding device (42) supports a first frame receiving housing (52) that receives a first end (59) of the clamping frame (58), the second holding device (44) supports a second frame receiving housing (56) that receives a second end (59) of the clamping frame (58).  As such, both the first (52) and second frame receiving housings (54) are “receptacles for receiving the clamping frame.”  Please note that said first (52) and second frame receiving housings (54) are able to receive therein different clamping frames (58).  This is apparent in comparing Figure 5 of Burns et al. with Figure 1 of Burns et al.  Whereas Figure 5 shows a shorter clamping frame (58) being received by the first (52) and second frame receiving housings (54), Figure 1 shows a longer clamping frame (58) being received by the first (52) and second frame receiving housings (54).  
	Also, since the first holding device (42) supports the first frame receiving housing (52), when said first holding device (42) is displaced/lifted in the Z-direction, the first frame receiving housing (52) is displaced on the first pedestal (22) of the holding device assembly.  Similarly, since the second holding device (44) supports the second frame receiving housing (54), when said second holding device (44) is displaced/lifted in the Z-direction, the second frame receiving housing (54) is displaced on the second pedestal (24) of the holding device assembly.  
Claim 15:  The processing station has a controller/control and regulating device for motion control of the gantry processing machine (36) [Frauen et al., paragraph 0060].  

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. 
With respect to claim 1 and the prior art, Applicant argues the following:
Claims 1-8, 10-15 and 17-20 were rejected under post-AIA  35 U.S.C. § 103 over Frauen et al. (US 2006/0182557) in view of Burns et al. (US 8,220,134). Applicant respectfully traverses this rejection.

Without conceding the correctness of the rejection, in the interest of advancing prosecution, Applicant has amended claim 1. Claim 1 requires, among other elements, “the gantry processing machine has a gantry, which is repositionable in a x direction, wherein the gantry comprises a first column, a second column, and a crossbeam extending between the first column and the second column in a y direction, wherein a linear height guide is repositionable on the crossbeam along an axis in the y direction,” and “wherein the processing tool for displacing the processing point is height adjustable in a z direction in relation to the gantry via the linear height guide and wherein the processing tool is configured so as to be pivotable in relation to the linear height guide and also in relation to the gantry.” The combination of Frauen and Burn fails to teach or suggest a gantry that is repositionable in a x direction, a linear height guide that is repositionable on the crossbeam in the y direction, and a processing tool that is pivotable in relation to the linear height guide and the gantry. As such, the combination of Frauen and Burns fails to teach or suggest the subject matter of claim 1.

	Applicant’s argument has been considered but is not persuasive.  First, in contrast to Applicant’s assertions, the gantry is indeed “repositionable in a x direction.”  With respect to Frauen et al., it is noted that the gantry processing machine (36) has a gantry comprising each of a first vertical column (39), a second vertical column (40), and a crossbeam (52) that extends between the first column (39) and the second column (40).  Noting this, said gantry is inherently “repositionable in a x direction.”  This is because the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, in the X-direction shown in Figure 2 of Please note that Applicant only broadly sets forth the gantry as being “repositionable in a x direction.”  That is to say that Applicant does not set forth any specific structure that is required, for example, for repositioning the gantry in an X-direction.  
Alternatively, noting that Applicant does not set forth the “x direction” in claim 1 as extending in any particular manner, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that the re-designation of the axes does not in any way alter the structure processing station, it’s advised that the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location disposed along the X-direction (which corresponds to the former Y-direction) to a second location disposed along the X-direction (which again corresponds to the former Y-direction).  Again, Applicant only broadly sets forth the gantry as being “repositionable in a x direction.”  That is to say that Applicant does not set forth any specific structure that is required, for example, for repositioning the gantry in an X-direction.  Thus, Applicant’s argument concerning the gantry being “repositionable in a x direction” is not found to be persuasive.  
	Next, in contrast to Applicant’s assertions, disclosure is indeed provided on “a linear height guide that is repositionable on the crossbeam in the y direction.”  Figure 2 of Frauen et al. shows the gantry as supporting a processing tool (63) by way of a receptacle (56) and a manipulator system (59).  The receptacle (56) is shown to be displaceable in both the X-direction and the Y-direction of Figure 2.  Per Frauen et al.; however, the receptacle (56) may also be selected to be displaceable in a vertical Z-direction [paragraph 0057].  Since the receptacle (56) Alternatively, should the axes of the processing station be re-designated such that what is shown in Figure 2 of Frauen et al. as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 of Frauen et al. is instead considered to be the X-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then the receptacle/linear height guide (56) is repositionable on the crossbeam (52) along the longitudinal axis of the crossbeam (52) in the Y-direction (which in this interpretation corresponds to the former X-direction).  Thus, Applicant’s argument concerning “a linear height guide that is repositionable on the crossbeam in the y direction” is not found to be persuasive.  
	Lastly, in contrast to Applicant’s assertions, disclosure is indeed provided on “a processing tool that is pivotable in relation to the linear height guide and the gantry.”  This is because the manipulator system (59) to which the processing tool (63) is mounted is rotatable/pivotable about a vertical axis [paragraph 0058].  In pivoting about the vertical axis within the associated receptacle (56), the manipulator system (59) and the processing tool (63) are pivoted in relation to the linear height guide (59) and also in relation to the gantry.  Additionally/Alternatively, the processing tool (63) is configured to be pivoted in relation to the linear height guide (59) and also in relation to the gantry because the manipulator system (59) to 
With respect to claim 1 and the prior art, Applicant also argues the following:
The subject matter of claim 1 provides a processing station with a gantry processing machine. The processing tool of the gantry is height adjustable relative to the gantry in the z direction. At least one of the holding devices and clamping frame is also height-adjustable. As a result of the processing tool being height-adjustable in the z direction as well as the clamping frame being height-adjustable in the z direction, the resulting adjustment range in the z direction can be increased overall without the gantry and the linear height guide of having to be modified.

An increased height adjustment range can be achieved maintaining the same height of the processing station or the height of the processing station may be decreased while maintaining the same height adjustment range. See paragraphs [0011]-[0013] of US 2019/0001398.

The subject matter of claim 1 provides increases the adjustment range by making the processing tool as well as the holding device assembly adjustable instead of just increasing the adjustment range of one of the two, which is already adjustable. The cited references fail to teach or suggest a processing station that includes two independent height adjustments, specifically the tool and the workpiece.

For at least these reasons, the combination of Frauen and Burns fails to teach or suggest the subject matter of claim 1. Claims 2-8, 10-15, and 17-20 are dependent on claim 1. As such, the combination of Frauen and Burns also fails to teach or suggest the subject matter of claims 2-8, 10-15, and 17-20. Applicant respectfully requests that this rejection be withdrawn.

Applicant’s argument has been considered but is not persuasive.  This is because in contrast to Applicant’s assertions, the references do indeed “teach or suggest a processing station that includes two independent height adjustments, specifically the tool and the workpiece.”  Regarding the processing tool (63), it is height adjustable in two ways.  With respect to a first of 
Regarding a fastened workpiece/component, it too is height adjustable.  As is explained in detail in the rejection of claim 1, the modified processing station of Frauen et al. is provided with the clamping frame (58), first (42) and second holding devices (44), first (22) and second pedestals (24), platform (27), rail base (30), linear rails (34), and associated appurtenances of Burns et al., so as to provide Frauen et al.’s processing station with the advantage of being able to provide for height adjustment and tilting of a given workpiece/component that is fastened to said clamping frame (58) for processing.  As to the first (42) and second holding devices (44), each is provided with a respective drive for height adjustment.  Thus, said clamping frame (58), to which the given workpiece/component is fastened, is height-adjustable in the Z-direction by the first (42) and second holding devices (44).  Therefore, the processing station includes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722